 


109 HR 3349 IH: Thomasina E. Jordan Indian Tribes of Virginia Federal Recognition Act of 2005
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3349 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Moran of Virginia (for himself, Mrs. Jo Ann Davis of Virginia, Mr. Scott of Virginia, Mr. Tom Davis of Virginia, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To extend Federal recognition to the Chickahominy Indian Tribe, the Chickahominy Indian Tribe—Eastern Division, the Upper Mattaponi Tribe, the Rappahannock Tribe, Inc., the Monacan Indian Nation, and the Nansemond Indian Tribe. 
 
 
1.Short titleThis Act may be cited as the Thomasina E. Jordan Indian Tribes of Virginia Federal Recognition Act of 2005. 
IChickahominy Indian Tribe 
101.FindingsCongress makes the following findings: 
(1)In 1607, when the English settlers set shore along the Virginia coastline, the Chickahominy Indian Tribe was 1 of about 30 tribes who received them. 
(2)In 1614, the Chickahominy Indian Tribe entered into a treaty with Sir Thomas Dale, Governor of the Jamestown Colony, agreeing to provide 2 bushels of corn per man and send warriors to protect the English. Sir Thomas Dale agreed in return to allow the tribe to continue to practice their own tribal governance. 
(3)In 1646, a treaty was signed which forced the Chickahominy from their homeland to the area around the York River in present-day King William County, leading to the formation of a reservation. 
(4)In 1677, following Bacon’s Rebellion, the Queen of Pamunkey signed the Treaty of Middle Plantation on behalf of the Chickahominy. 
(5)In 1702, the Chickahominy were pushed off their reservation, which caused the loss of a land base. 
(6)In 1711, the College of William and Mary in Williamsburg established a grammar school for Indians called Brafferton College. A Chickahominy child was one of the first Indians to attend. 
(7)In 1750, the Chickahominy Indian Tribe started to migrate from King William County back to the area around the Chickahominy River in New Kent and Charles City Counties. 
(8)In 1793, a Baptist missionary named Bradby took refuge with the Chickahominy and took a Chickahominy woman as his wife. 
(9)In 1831, the names of the ancestors of the modern-day Chickahominy Indian Tribe began to appear in the Charles City County census records. 
(10)In 1901, the Chickahominy Indian Tribe formed Samaria Baptist Church. 
(11)From 1901 to 1935, Chickahominy men were assessed a tribal tax so that their children could receive an education. The Tribe used the proceeds from this tax to build the first Samaria Indian School, buy supplies, and pay a teacher’s salary. 
(12)In 1919, C. Lee Moore, Auditor of Public Accounts for Virginia, told Chickahominy Chief O.W. Adkins that he had instructed the Commissioner of Revenue for Charles City County to record Chickahominy tribal members on the county tax rolls as Indian, and not as white or colored. 
(13)During 1920–1930, various Governors of the Commonwealth of Virginia wrote letters of introduction for Chickahominy Chiefs who had official business with Government agencies in Washington, D.C. 
(14)In 1934, Chickahominy Chief O.W. Adkins wrote to John Collier, Commissioner of Indian Affairs, requesting money to acquire land for the Chickahominy Indian Tribe’s use, to build school, medical, and library facilities and to buy tractors, implements, and seed. 
(15)In 1934, John Collier, Commissioner of Indian Affairs, wrote to Chickahominy Chief O.W. Adkins, informing him that Congress had passed the Indian Reorganization Act of 1934, but had not made the appropriation to fund the bill. 
(16)In 1942, Chickahominy Chief O.O. Adkins wrote to John Collier, Commissioner of Indian Affairs, asking for help in getting the proper racial designation on Selective Service records for the Chickahominy soldiers. 
(17)In 1943, John Collier, Commissioner of Indian Affairs, asked Douglas S. Freeman, editor of the Richmond (Virginia) News-Leader newspaper, to help Virginia Indians obtain proper racial designation on birth records. Collier states that his office cannot officially intervene because it has no responsibility for the Virginia Indians, as a matter largely of historical accident, but is interested in them as descendants of the original inhabitants of the region. 
(18)In 1948, the Veterans’ Education Committee of the Virginia State Board of Education approved Samaria Indian School to provide training to veterans. This school was the one established and run by the Chickahominy Indian Tribe. 
(19)In 1950, the Chickahominy Indian Tribe purchased land and donated it to the Charles City County School Board, to be used to build a modern school for students of the Chickahominy and other Virginia tribes. The Samaria Indian School included grades 1 through 8. 
(20)In 1961, Senator Sam Ervin, Chairman of the Subcommittee on Constitutional Rights, Senate Committee on the Judiciary, requested Chickahominy Chief O.O. Adkins to provide assistance in analyzing the status of the constitutional rights of Indians in your area. 
(21)In 1967, the Charles City County school board closed Samaria Indian School and converted it to a countywide primary school as a step toward full school integration. 
(22)In 1972, the Charles City County school board began receiving funds under title IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) on behalf of Chickahominy students. This continues today under title V of that Act. 
(23)In 1974, the Chickahominy Indian Tribe bought land and built a tribal center using monthly pledges from tribal members to finance the transactions. 
(24)In 1983, the Chickahominy Indian Tribe was granted recognition as an Indian tribe by the Commonwealth of Virginia, along with 5 other tribes. 
(25)In 1985, Virginia Governor Gerald Baliles was the special guest at an intertribal Thanksgiving Day dinner hosted by the Chickahominy Indian Tribe. 
102.DefinitionsFor the purposes of this title— 
(1)the term Tribe means the Chickahominy Indian Tribe; 
(2)the term Secretary means the Secretary of the Interior; and 
(3)the term member means an enrolled member of the Tribe, as of the date of enactment of this Act, or an individual who has been placed on the membership rolls of the Tribe in accordance with this Act. 
103.Federal recognition 
(a)Federal RecognitionFederal recognition is hereby extended to the Tribe. All laws and regulations of the United States of general application to Indians or nations, tribes, or bands of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.) which are not inconsistent with any specific provision of this Act, shall be applicable to the Tribe and its members. 
(b)Federal Services and Benefits 
(1)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all future services and benefits provided by the Federal Government to federally recognized Indian tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian reservation. 
(2)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe’s service area shall be deemed to be the area comprised of Charles City County, Virginia. 
104.Membership; governing documentsThe membership roll and governing documents of the Tribe shall be the most recent membership roll and governing documents, respectively, submitted by the Tribe to the Secretary before the date of the enactment of this Act. 
105.Governing bodyThe governing body of the Tribe shall be the governing body in place on the date of the enactment of this Act, or any new governing body selected under the election procedures specified in the governing documents of the Tribe. 
106.Reservation of the Tribe 
(a)In GeneralNotwithstanding any other provision of law, if, not later than 25 years after the date of the enactment of this Act, the Tribe transfers land within the boundaries of the Virginia counties of Charles City, James City, or Henrico, to the Secretary, the Secretary shall take such land into trust for the benefit of the Tribe. 
(b)ConstructionNo reservation or tribal lands or land taken into trust for the benefit of the Tribe shall be construed to satisfy the terms for an exception under section 20(b)(1)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)) to the prohibition on gaming on lands acquired by the Secretary in trust for the benefit of an Indian tribe after October 17, 1988, under section 20(a) of such Act (25 U.S.C. 2719(a)). 
107.Hunting, fishing, trapping, gathering, and water rightsNothing in this Act shall expand, reduce, or affect in any manner any hunting, fishing, trapping, gathering, or water rights of the Tribe and its members. 
IIChickahominy Indian Tribe—Eastern Division 
201.FindingsCongress makes the following findings: 
(1)In 1607, when the English settlers set shore along the Virginia coastline, the Chickahominy were one of about 30 tribes who received them. 
(2)In 1614, the Chickahominy Indian Tribe signed a treaty with Sir Thomas Dale, Governor of the Jamestown Colony, agreeing to provide 2 bushels of corn per man and send warriors to protect the English. Sir Thomas Dale agreed in return to allow the Tribe to continue to practice their own tribal governance. 
(3)In 1646, a treaty was signed which forced the Chickahominy from their homeland to the area around the York River in present-day King William County, leading to the formation of a reservation. 
(4)In 1677, following Bacon’s Rebellion, the Queen of Pamunkey signed the Treaty of Middle Plantation on behalf of the Chickahominy. 
(5)In 1702, the Chickahominy were pushed off their reservation, which caused the loss of a land base. 
(6)In 1723, the College of William and Mary in Williamsburg established a grammar school for Indians called Brafferton College. A Chickahominy child was one of the first Indians to attend. 
(7)In 1750, the Chickahominy Indian Tribe started to migrate from King William County back to the area around the Chickahominy River in New Kent and Charles City Counties. 
(8)In 1793, A Baptist missionary named Bradby took refuge with the Chickahominy and took a Chickahominy woman as his wife. 
(9)In 1831, the names of the ancestors of the modern-day Chickahominy Indian Tribe began to appear in the Charles City County census records. 
(10)In 1870, a census showed an enclave of Indians in New Kent County which is believed to be the beginning of the Chickahominy Indian Tribe—Eastern Division. Records were destroyed when the New Kent County courthouse was burned. A State census was the only record at this time. 
(11)In 1901, the Chickahominy’s formed Samaria Baptist Church. During the first few decades of the 20th century, Chickahominy men were assessed a tribal tax so that their children could receive an education. The Tribe used the proceeds from this tax to build the first Samaria Indian School, buy supplies, and pay a teacher’s salary. 
(12)In 1910, a school was started in New Kent County for the Chickahominy Indian Tribe—Eastern Division. Grades 1 through 8 were taught in this 1-room school. 
(13)In 1920–1921, the Chickahominy Indian Tribe—Eastern Division began forming their own tribal government. E.P. Bradby was the founder of the Tribe and was elected to be Chief. 
(14)In 1922, Tsena Commocko Baptist Church was organized. 
(15)In 1925, a certificate of incorporation was issued to the Chickahominy Indian Tribe—Eastern Division. 
(16)In 1950, the Indian school was closed and students were bused to Samaria Indian School in Charles City County. 
(17)In 1967, both Chickahominy tribes lost their school to integration. 
(18)In 1982–1984, Tsena Commocko Baptist built a new sanctuary to accommodate church growth. 
(19)In 1983, the Chickahominy Indian Tribe—Eastern Division was granted State recognition along with 5 other Virginia Indian tribes. 
(20)In 1985, the Virginia Council on Indians was organized as a State agency and the Chickahominy Indian Tribe—Eastern Division was appointed to a seat on the Council. 
(21)In 1988, a nonprofit organization known as the United Indians of Virginia was formed. Chief Marvin Strongoak Bradby of the Eastern Band of the Chickahominy presently chairs the organization. 
202.DefinitionsFor the purposes of this title— 
(1)the term Tribe means the Chickahominy Indian Tribe—Eastern Division; 
(2)the term Secretary means the Secretary of the Interior; and 
(3)the term member means an enrolled member of the Tribe, as of the date of the enactment of this Act, or an individual who has been placed on the membership rolls of the Tribe in accordance with this Act. 
203.Federal recognition 
(a)Federal RecognitionFederal recognition is hereby extended to the Tribe. All laws and regulations of the United States of general application to Indians or nations, tribes, or bands of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.) which are not inconsistent with any specific provision of this Act, shall be applicable to the Tribe and its members. 
(b)Federal Services and Benefits 
(1)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all future services and benefits provided by the Federal Government to federally recognized Indian tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian reservation. 
(2)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe’s service area shall be deemed to be the area comprised of New Kent County, Virginia. 
204.Membership; governing documentsThe membership roll and governing documents of the Tribe shall be the most recent membership roll and governing documents, respectively, submitted by the Tribe to the Secretary before the date of the enactment of this Act. 
205.Governing bodyThe governing body of the Tribe shall be the governing body in place on the date of the enactment of this Act, or any new governing body selected under the election procedures specified in the governing documents of the Tribe. 
206.Reservation of the Tribe 
(a)In GeneralNotwithstanding any other provision of law, if, not later than 25 years after the date of the enactment of this Act, the Tribe transfers any land within the boundaries of New Kent County, James City County, or Henrico County, Virginia, to the Secretary, the Secretary shall take such land into trust for the benefit of the Tribe. 
(b)ConstructionNo reservation or tribal lands or land taken into trust for the benefit of the Tribe shall be construed to satisfy the terms for an exception under section 20(b)(1)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)) to the prohibition on gaming on lands acquired by the Secretary in trust for the benefit of an Indian tribe after October 17, 1988, under section 20(a) of such Act (25 U.S.C. 2719(a)). 
207.Hunting, fishing, trapping, gathering, and water rightsNothing in this Act shall expand, reduce, or affect in any manner any hunting, fishing, trapping, gathering, or water rights of the Tribe and its members. 
IIIUpper Mattaponi Tribe 
301.FindingsCongress makes the following findings: 
(1)From 1607 until 1646, the Chickahominies lived about 20 miles from Jamestown; were major players in English-Indian affairs in those years. Mattaponis, who joined them later, lived farther away. In 1646, the Chickahominies moved to Mattaponi River basin, away from the English. 
(2)In 1661, the Chickahominies sold land at the cliffs on the Mattaponi River. 
(3)In 1669, the Chickahominies appeared in the Virginia Colony’s census of Indian bowmen; lived then in New Kent County, which included the Mattaponi River basin at that time. 
(4)In 1677, the Chickahominies and Mattaponis were subjects of the Queen of Pamunkey, who was a signatory to the Treaty of 1677 with the King of England. 
(5)In 1683, the Mattaponi town was attacked by Senecas; the Mattaponis took refuge with the Chickahominies, and the history of the 2 groups was intertwined for many years thereafter. 
(6)In 1695, the Chickahominies/Mattaponis were assigned a reservation by the Virginia Colony and traded it for land at the cliffs they had owned before 1661 (now the Mattaponi Indian Reservation). 
(7)In 1711, the Chickahominies had a boy at the Indian School at the College of William and Mary. 
(8)In 1726, the Virginia Colony discontinued funding of interpreters for the tribes. James Adams, who served as an interpreter to the tribes know today as the Upper Mattaponi and Chickahominy, elected to stay with the Upper Mattaponi. Today, a majority of the Upper Mattaponi have Adams as their surname. 
(9)In 1787, Thomas Jefferson, in Notes on the Commonwealth of Virginia, mentioned Mattaponis on reservation in King William County and said Chickahominies were blended with them and nearby Pamunkeys. 
(10)In 1850, the United States census showed a nucleus of about 10 families, all ancestral to modern Upper Mattaponis, living in central King William County about 10 miles from the reservation. 
(11)From 1853 until 1884, King William County marriage records listed Upper Mattaponis as Indian when marrying reservation people. 
(12)From 1884 until the present, county marriage records usually call Upper Mattaponis Indians. 
(13)In 1901, Smithsonian anthropologist James Mooney heard about the Upper Mattaponis but did not visit them. 
(14)In 1928, University of Pennsylvania anthropologist Frank Speck published a book on modern Virginia Indians with a section on the Upper Mattaponis. 
(15)From 1929 to 1930, the Tribe’s leadership fought against a colored designation in the 1930 United States Census, and won a compromise in which their Indian ancestry was recorded but questioned. 
(16)From 1942 until 1945, the Tribe’s leadership, with the help of Frank Speck and others, fought against the Tribe’s young men being inducted into colored units in the Armed Forces. A tribal roll was compiled. 
(17)From 1945 to 1946, negotiations to get some of the Tribe’s young people admitted to high schools for Federal Indians (especially at Cherokee); no high school coursework was available for Indians in Virginia schools. 
(18)In 1983, the Upper Mattaponi Tribe applied for and won State recognition. 
302.DefinitionsFor the purposes of this title— 
(1)the term Tribe means the Upper Mattaponi Tribe; 
(2)the term Secretary means the Secretary of the Interior; and 
(3)the term member means an enrolled member of the Tribe, as of the date of the enactment of this Act, or an individual who has been placed on the membership rolls of the Tribe in accordance with this Act. 
303.Federal recognition 
(a)Federal RecognitionFederal recognition is hereby extended to the Tribe. All laws and regulations of the United States of general application to Indians or nations, tribes, or bands of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.) which are not inconsistent with any specific provision of this Act, shall be applicable to the Tribe and its members. 
(b)Federal Services and Benefits 
(1)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all future services and benefits provided by the Federal Government to federally recognized Indian tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian reservation. 
(2)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe’s service area shall be deemed to be the area within 25 miles of the Tribe’s tribal center in King William County, Virginia. 
304.Membership; governing documentsThe membership roll and governing documents of the Tribe shall be the most recent membership roll and governing documents, respectively, submitted by the Tribe to the Secretary before the date of the enactment of this Act. 
305.Governing bodyThe governing body of the Tribe shall be the governing body in place on the date of the enactment of this Act, or any new governing body selected under the election procedures specified in the governing documents of the Tribe. 
306.Reservation of the Tribe 
(a)In GeneralNotwithstanding any other provision of law, if the Tribe transfers any land within the boundaries of King William County to the Secretary, the Secretary shall take such land into trust for the benefit of the Tribe. 
(b)ConstructionNo reservation or tribal lands or land taken into trust for the benefit of the Tribe shall be construed to satisfy the terms for an exception under section 20(b)(1)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)) to the prohibition on gaming on lands acquired by the Secretary in trust for the benefit of an Indian tribe after October 17, 1988, under section 20(a) of such Act (25 U.S.C. 2719(a)). 
307.Hunting, fishing, trapping, gathering, and water rightsNothing in this Act shall expand, reduce, or affect in any manner any hunting, fishing, trapping, gathering, or water rights of the Tribe and its members. 
IVRappahannock Tribe, Inc. 
401.FindingsCongress makes the following findings: 
(1)During the initial months after Virginia was settled, the Rappahannocks had 3 encounters with Captain John Smith. The first occurred when the Rappahannock weroance (headman) traveled to Quiyocohannock (a principal town across the James River from Jamestown) where he met with the Englishman to determine if Smith had been the great man who had previously sailed into the Rappahannock River, killed a Rappahannock weroance, and kidnaped Rappahannock people. He determined that Smith was too short to be that great man. On a second meeting, during John Smith’s captivity (December 16, 1607 to January 8, 1608), Smith was taken to the Rappahannock principal village to show the people that Smith was not the great man. A third meeting took place during Smith’s exploration of the Chesapeake Bay (July to September 1608), when Smith was prevailed upon to make peace between the Rappahannock and the Moraughtacund Indians. The Moraughtacunds had stolen 3 women from the Rappahannock King. In the settlement, Smith had the 2 tribes meet on the spot of their first fight. When it was established that both sides wanted peace, Smith told the Rappahannock King to select which of the 3 women he wanted; the Moraughtacund King got second choice; Mosco, a Wighcocomoco (on the Potomac River) guide, was given the third woman. 
(2)In 1645, Captain William Claiborne tried unsuccessfully to establish treaty relations with the Rappahannocks. The Rappahannocks had not participated in the Pamunkey-led uprising in 1644, and the English wanted to treat with the Rappahannocks or any other Indians not in amity with Opechancanough, concerning serving the county against the Pamunkeys. 
(3)In April 1651, the Rappahannocks conveyed their first tract of land to an English settler, Colonel Morre Fauntleroy. The deed was signed by Accopatough, weroance of the Rappahannock Indians. 
(4)In September 1653, Lancaster County signed a treaty with Rappahannock Indians. The terms of the treaty gave Rappahannocks the rights of Englishmen in the county court, and it tried to make the Rappahannocks more accountable to English law. 
(5)In September 1653, Lancaster County defined and marked the bounds of its Indian settlements. According to the Lancaster clerk of court, the tribe called the great Rappahannocks lived on the Rappahannock Creek just across the river above Tappahannock. 
(6)In September 1656, (Old) Rappahannock County (modern-day Richmond and Essex Counties) signed a treaty with Rappahannock Indians. The treaty mirrored the Lancaster County treaty from 1653 (see above), and added 2 points: Rappahannocks were to be rewarded, in Roanoke, for returning English fugitives and the English encouraged the Rappahannocks to send their children to live among the English as servants, who the English promised would be well treated. 
(7)In 1658, the Virginia Assembly revised a 1652 Act stating that there be no grants of land to any Englishman whatsoever de futuro until the Indians be first served with the proportion of 50 acres of land for each bowman. 
(8)In 1669, the colony conducted a census of Virginia Indians. At that time, the majority of the Rappahannocks were residing at their hunting village on the north side of the Mattaponi River. At the time of the visit, census takers were counting only the tribes along the rivers. This explains the low number of 30 Rappahannock bowmen counted on that river. The Rappahannocks used this hunting village on the north side of the Mattaponi River as their primary residence until they were removed in 1684. 
(9)In May 1677, the Treaty of Middle Plantation was signed with England. The Pamunkey Queen Cockacoeske signed on behalf of the Rappahannocks who were supposed to be her tributaries. However, before the treaty could be ratified, the Queen of Pamunkey complained to the Virginia Colonial Council that she was having trouble with Rappahannocks and Chickahominies, supposedly tributaries of hers. 
(10)In November 1682, the Virginia Colonial Council established a reservation for the Rappahannock Indians of 3,474 acres about the town where they dwelt. The Rappahannocks town was their hunting village on the north side of the Mattaponi River, where they had lived throughout the 1670’s. The acreage allotment was based on the 1658 Indian land act (seen above), which translates into a bowman population of 70, or an approximate total Rappahannock population of 350. 
(11)In 1683, following raids by Iroquoian warriors on both Indian and English settlements, the Virginia Colonial Council ordered the Rappahannocks to leave their reservation and unite with the Nanzatico Indians at Nanzatico Indian Town, which was located across and up the Rappahannock River some 30 miles. 
(12)Between 1687 and 1699, the Rappahannocks migrated out of Nanzatico, returning to the south side of the Rappahannock River at Portobacco Indian Town. 
(13)In 1706, by order of Essex County, Lieutenant Richard Covington escorted the Portobaccos and Rappahannocks out of Portobacco Indian Town, out of Essex County, and into King and Queen County where they settled along the ridgeline between the Rappahannock and Mattaponi Rivers, the site of their ancient hunting village and 1682 reservation. 
(14)During the 1760’s, 3 Rappahannock girls were raised on Thomas Nelson’s Bleak Hill Plantation in King William County. One girl married a Saunders man, 1 a Johnson man, and the third had 2 children, Edmund and Carter Nelson, fathered by Thomas Cary Nelson. In the 19th century, these Saunders, Johnson, and Nelson families are among the core Rappahannock families from which the modern tribe traces its descent. 
(15)In 1819 and 1820, Edward Bird, John Bird and his unnamed wife, Carter Nelson, Edmund Nelson, and Carter Spurlock (all Rappahannock ancestors) were listed on the tax roles of King and Queen County. They are taxed at the county poor rate. Edmund Bird is added to the list in 1821. This is significant documentation because the overwhelming majority of pre-1864 records for King and Queen County were destroyed by fire. 
(16)Beginning in 1819, and continuing through the 1880’s, there was a solid Rappahannock presence in the membership at Upper Essex Baptist Church. This is the first instance of conversion to Christianity by at least some Rappahannocks. Twenty-six identifiable and traceable Rappahannock surnames appear on the pre-1863 membership list; 28 were listed on the 1863 membership roster; that number had declined to 12 in 1878 and had risen only slightly to 14 by 1888. One reason for the decline: in 1870, a Methodist circuit rider, Joseph Mastin, secured funds to purchase land and construct St. Stephens Baptist church for the Rappahannocks living nearby in Caroline County. Mastin documented from 1850 to 1870, These Indians, having a great need for moral and Christian guidance. St. Stephens was the dominant tribal church until the Rappahannock Indian Baptist Church was established in 1964. At both, the core Rappahannock family names of Bird, Clarke, Fortune, Johnson, Nelson, Parker, and Richardson predominate. 
(17)During the early 1900’s, James Mooney, noted anthropologist, maintained correspondence with the Rappahannocks, surveying them and instructing them on how to formalize their tribal government. 
(18)November 1920, Speck visited the Rappahannocks and assisted them in organizing the fight for their sovereign rights. In 1921, the Rappahannocks were granted a charter from the Commonwealth of Virginia formalizing their tribal government. Speck began a professional relationship with the Tribe that would last more than 30 years and document Rappahannock history and traditions as never done before. 
(19)April 1921, Rappahannock Chief George Nelson asked the Governor of Virginia, Westmoreland Davis, to forward a proclamation to the President of the United States. A list of tribal members and a handwritten copy of the proclamation itself were appended. The letter concerned Indian freedom of speech and assembly nationwide. 
(20)In 1922, the Rappahannocks established a formal school at Lloyds, Essex County, Virginia. Prior to that time, Rappahannock children were taught by a tribal member in Central Point, Caroline County, Virginia. 
(21)In December 1923, Rappahannock Chief George Nelson testified before the United States Congress appealing for a $50,000 appropriation to establish an Indian school in Virginia. 
(22)In 1930, the Rappahannocks were engaged in an ongoing dispute with the Commonwealth of Virginia and the United States Census Bureau about their classification in the 1930 Federal census. In January 1930, Rappahannock Chief Otho S. Nelson wrote to the Chief Statistician of the United States Census Bureau asking that the 218 enrolled Rappahannocks be listed as Indians. In February, Leon Truesdell replied to Nelson saying that special instructions were being given about classifying Indians. That April, Nelson wrote to William M. Steuart at the Census Bureau asking about the enumerators’ failure to classify his people as Indians. Nelson said that enumerators had not asked the question about race when they interviewed his people. In a follow-up letter to Truesdell, Nelson reported that the enumerators were flatly denying his people’s request to be listed as Indians. Furthermore, the race question was completely avoided during interviews. The Rappahannocks had talked with Caroline and Essex County enumerators, and with John M.W. Green already, without success. Nelson asked Truesdell to list people as Indian if he sent a list of members. The matter was settled by William Steuart who concluded that the Bureau’s rule was that people of Indian descent could only be classified as Indian if Indian blood predominated and Indian identity was accepted in the local community. The Virginia Vital Statistics Bureau classed all nonreservation Indians as negro, and it failed to see why an exception should be made for the Rappahannocks. Therefore, in 1925, the Indian Rights Association took on the Rappahannock case to assist them in fighting for their recognition and rights as an Indian Tribe. 
(23)During the Second World War, the Pamunkeys, Mattaponis, Chickahominies, and Rappahannocks had to fight the draft boards about their racial identity. The Virginia Vital Statistics Bureau insisted that certain Indian draftees be inducted into Negro units. In the end, 3 Rappahannocks were convicted of violating the Federal draft laws. After spending time in a Federal prison, they were granted conscientious objector status and served out the remainder of the war working in military hospitals. 
(24)In 1943, Frank Speck noted that there were approximately 25 communities of Indians left in the Eastern United States that were entitled to Indian classification. The Rappahannocks were included in this grouping. 
(25)In the 1940’s, Leon Truesdell, Chief Statistician, United States Bureau of the Census, listed 118 members in the Rappahannock tribe in the Indian population of Virginia. 
(26)April 25, 1940, the United States Department of the Interior, Office of Indian Affairs includes the Rappahannocks in their list of Tribes by State and Agency. 
(27)In 1948, the Smithsonian Institution Annual Report included an article by William Harlen Gilbert entitled, Surviving Indian Groups of the Eastern United States. The Rappahannock Tribe was included and described in this article. 
(28)In the late 1940’s and early 1950’s, the Rappahannocks operated a school at Indian Neck. The State agreed to pay a tribal teacher to teach 10 students bused by King and Queen County to Sharon Indian School in King William County, Virginia. In 1965, Rappahannock students entered Marriott High School (a white public school) by Executive order of the Governor of Virginia. In 1972, the Rappahannocks worked with the Coalition of Eastern Native Americans to fight for Federal recognition. In 1979, the Coalition established a pottery and artisans company, operating with other Virginia tribes. In 1980, the Rappahannocks received funding through the Administration for Native Americans, to develop an economic program for the Tribe. 
(29)In 1983, the Rappahannocks received State recognition. 
402.DefinitionsFor the purposes of this title— 
(1)the term Tribe means the organization possessing the legal name Rappahannock Tribe, Inc., only and no other tribe, subtribe, band, or splinter groups representing themselves as Rappahannocks; 
(2)the term Secretary means the Secretary of the Interior; and 
(3)the term member means an enrolled member of the Tribe, as of the date of the enactment of this Act, or an individual who has been placed on the membership rolls of the Tribe in accordance with this Act. 
403.Federal recognition 
(a)Federal RecognitionFederal recognition is hereby extended to the Tribe, which entitles the Rappahannocks to all sovereign powers and rights as autonomous Native American Nations. All laws and regulations of the United States of general application to Indians or nations, tribes, or bands of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.) which are not inconsistent with any specific provision of this Act, shall be applicable to the Tribe and its members. 
(b)Federal Services and Benefits 
(1)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all future services and benefits provided by the Federal Government to federally recognized Indian tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian reservation. 
(2)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe’s service area shall be deemed to be the area comprised of King and Queen, Caroline, and Essex Counties, Virginia. 
404.Membership; governing documentsThe membership roll and governing documents of the Tribe shall be the most recent membership roll and governing documents, respectively, submitted by the Tribe to the Secretary before the date of the enactment of this Act. 
405.Governing bodyThe governing body of the Tribe shall be the governing body in place on the date of the enactment of this Act, or any new governing body selected under the election procedures specified in the governing documents of the Tribe. 
406.Reservation of the Tribe 
(a)In GeneralNotwithstanding any other provision of law, if the Tribe transfers the land described in subsection (b) and any other land within the boundaries of King and Queen County, Essex County, and Caroline County, Virginia, to the Secretary, the Secretary shall take such land into trust for the benefit of the Tribe. 
(b)ConstructionNo reservation or tribal lands or land taken into trust for the benefit of the Tribe shall be construed to satisfy the terms for an exception under section 20(b)(1)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)) to the prohibition on gaming on lands acquired by the Secretary in trust for the benefit of an Indian tribe after October 17, 1988, under section 20(a) of such Act (25 U.S.C. 2719(a)). 
407.Hunting, fishing, trapping, gathering, and water rightsNothing in this Act shall expand, reduce, or affect in any manner any hunting, fishing, trapping, gathering, or water rights of the Tribe and its members. 
VMonacan Indian Nation 
501.FindingsCongress makes the following findings: 
(1)In 1677, the Monacan Tribe signed the Treaty of Middle Plantation between Charles II of England and 12 Indian Kings and Chief Men. 
(2)In 1722, in the Treaty of Albany, Governor Spotswood negotiated to save the Virginia Indians from extinction at the hands of the Iroquois. Specifically mentioned are the Monacan tribes of the Totero (Tutelo), Saponi, Ocheneeches (Occaneechi), Stengenocks, and Meipontskys. 
(3)In 1782, the First National Census records Benjamin Evans and Robert Johns, both ancestors of the present Monacan community. They are listed as white with mulatto children. Tax records also begin for these families. 
(4)In 1850, the Census records 29 families, mostly large, with Monacan surnames, who are genealogically related to the present community. 
(5)In 1870, a log structure at the Bear Mountain Indian Mission was built. In 1908, this structure became an Episcopal Mission and is now listed as a National Historic Landmark. 
(6)In 1920, 304 Amherst Indians are listed on the Census. 
(7)From 1930 through 1931, a flurry of letters from Monacans to the United States Bureau of the Census results from Dr. Walter Plecker’s (head of State Bureau of Vital Statistics) decision not to allow Indians to register as such for the 1930 census. The Monacans succeed in being allowed to claim their race, albeit with an asterisk attached to a note from Dr. Plecker stating that there are no Indians in Virginia. 
(8)In 1947, D’Arcy McNickle, a Salish Indian, saw some of the children at the Amherst Mission and requested that the Cherokee Agency visit them because they appeared to be Indian. This letter was forwarded to the Department of the Interior, Office of Indian Affairs, Chicago, Illinois. Chief Jarrett Blythe of the Eastern Band of Cherokee did visit the Mission and wrote that he would be willing to accept these children in the Cherokee school. 
(9)In 1979, a Federal Coalition of Eastern Native Americans grant established the Monacan Co-operative Pottery at the Mission. Some important pieces are produced, including one that was sold to the Smithsonian. 
(10)In 1981, the Mattaponi-Pamunkey-Monacan Consortium was created and since organized as a nonprofit corporation that serves as a vehicle to obtain funds for the tribes through the Native American Program of the Job Training Partnership Act (Department of Labor). 
(11)In 1989, the Monacan Tribe is officially recognized by the Commonwealth of Virginia, which enables the Tribe to apply for grants and other programs. In 1993, the Tribe received tax-exempt status as a nonprofit corporation from the Internal Revenue Service. 
502.DefinitionsFor the purposes of this title— 
(1)the term Tribe means the Monacan Indian Nation; 
(2)the term Secretary means the Secretary of the Interior; and 
(3)the term member means an enrolled member of the Tribe, as of the date of the enactment of this Act, or an individual who has been placed on the membership rolls of the Tribe in accordance with this Act. 
503.Federal recognition 
(a)Federal RecognitionFederal recognition is hereby extended to the Tribe. All laws and regulations of the United States of general application to Indians or nations, tribes, or Tribes of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.) which are not inconsistent with any specific provision of this Act, shall be applicable to the Tribe and its members. 
(b)Federal Services and Benefits 
(1)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all future services and benefits provided by the Federal Government to federally recognized Indian tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian reservation. 
(2)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe’s service area shall be deemed to be the area comprised of all lands within 25 miles of the center of Amherst, Virginia. 
504.Membership; governing documentsThe membership roll and governing documents of the Tribe shall be the most recent membership roll and governing documents, respectively, submitted by the Tribe to the Secretary before the date of the enactment of this Act. 
505.Governing bodyThe governing body of the Tribe shall be the governing body in place on the date of the enactment of this Act, or any new governing body selected under the election procedures specified in the governing documents of the Tribe. 
506.Reservation of the Tribe 
(a)In GeneralNotwithstanding any other provision of law, if the Tribe transfers to the Secretary a parcel consisting of approximately 10 acres located on Kenmore Road in Amherst County, Virginia, and a parcel of land consisting of approximately 165 acres located at the foot of Bear Mountain in Amherst County, Virginia, the Secretary shall take such land into trust for the benefit of the Tribe. 
(b)ConstructionNo reservation or tribal lands or land taken into trust for the benefit of the Tribe shall be construed to satisfy the terms for an exception under section 20(b)(1)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)) to the prohibition on gaming on lands acquired by the Secretary in trust for the benefit of an Indian tribe after October 17, 1988, under section 20(a) of such Act (25 U.S.C. 2719(a)). 
507.Hunting, fishing, trapping, gathering, and water rightsNothing in this Act shall expand, reduce, or affect in any manner any hunting, fishing, trapping, gathering, or water rights of the Tribe and its members. 
VINansemond Indian Tribe 
601.FindingsCongress makes the following findings: 
(1)From 1607 until 1646, Nansemonds lived about 30 miles from Jamestown; were major players in English-Indian affairs in those years. After 1646, there were 2 sections of the tribe, in communication with each other: the Christianized Nansemonds in Norfolk County lived as citizens, while the traditionalist Nansemonds farther west (various counties) had a reservation. 
(2)In 1638, a Norfolk County Englishman married a Nansemond woman, according to an entry in a 17th century sermon book still owned by the Chief’s family. The couple are lineal ancestors of all of the present Nansemond tribe (so are some of the traditionalists). 
(3)In 1669, the Tribe’s 2 sections appeared in Virginia Colony’s census of Indian bowmen. 
(4)In 1677, Nansemonds were signatories to the Treaty of 1677 with the King of England. 
(5)In 1700 and 1704, the Nansemonds and other Virginia tribes were prevented by Virginia Colony from making a separate peace with the Iroquois. Virginia represented them in the final Treaty of Albany, 1722. 
(6)In 1711, the Nansemonds had a boy at the Indian School at the College of William and Mary. 
(7)In 1727, Norfolk County allowed to William Bass and kinsmen the Indian privileges of clearing swamp land and bearing arms (forbidden to other nonwhites) because of their Nansemond descent, which meant they were original inhabitants of said land. 
(8)In 1742, Norfolk County issued a certificate of Nansemond descent to William Bass. 
(9)From the 1740’s to the 1790’s, the traditionalist section of the Nansemond tribe, 40 miles west, was dealing with reservation lands. The last surviving members of that section sold out in 1792, with permission of the Commonwealth of Virginia. 
(10)In 1797, Norfolk County issued a certificate stating that William Bass was of Indian and English descent; the Indian line of ancestry ran directly back to the early 18th century elder in a traditionalist section of Nansemonds on the reservation. 
(11)In 1833, a State law passed enabling European and Indian descended people to get a special certificate of ancestry; a bill originated from the county where Nansemonds lived, and mostly Nansemonds took advantage of the law (few people in other counties). 
(12)Around 1850, a Methodist mission was established for Nansemonds which is now a standard Methodist congregation and still with Nansemond members. 
(13)In 1901, Smithsonian anthropologist James Mooney visited the Nansemonds and took a tribal census counting 61 households. The census was later published. 
(14)In 1922, Nansemonds got a special Indian school in Norfolk County’s segregated school system. The school survived only a few years. 
(15)In 1928, University of Pennsylvania anthropologist Frank Speck published a book on modern Virginia Indians with a section on the Nansemonds. 
(16)In 1984, the Nansemonds were organized formally, with elected officers; then applied for and won State recognition. 
602.DefinitionsFor the purposes of this title— 
(1)the term Tribe means the Nansemond Indian Tribe; 
(2)the term Secretary means the Secretary of the Interior; and 
(3)the term member means an enrolled member of the Tribe, as of the date of the enactment of this Act, or an individual who has been placed on the membership rolls of the Tribe in accordance with this Act. 
603.Federal recognition 
(a)Federal RecognitionFederal recognition is hereby extended to the Tribe. All laws and regulations of the United States of general application to Indians or nations, tribes, or bands of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.) which are not inconsistent with any specific provision of this Act, shall be applicable to the Tribe and its members. 
(b)Federal Services and Benefits 
(1)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all future services and benefits provided by the Federal Government to federally recognized Indian tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian reservation. 
(2)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe’s service area shall be deemed to be the area comprised of the cities of Chesapeake, Hampton, Newport News, Norfolk, Portsmouth, Suffolk, and Virginia Beach, Virginia. 
604.MembershipNot later than 18 months after the date of the enactment of this Act, the Tribe shall submit to the Secretary a membership roll consisting of all individuals currently enrolled for membership in the Tribe. The qualifications for inclusion on the membership roll of the Tribe shall be determined by the membership clauses in the Tribe’s governing document, in consultation with the Secretary. Three months after the date of the enactment of this Act the Secretary shall publish notice of such in the Federal Register. The Tribe shall ensure that such roll is maintained and kept current. 
605.Governing documents and governing body 
(a)Governing DocumentsThe governing documents of the Tribe in effect on the date of enactment of this Act shall be the interim governing documents for the Tribe until such documents are changed in accordance with the documents. 
(b)Governing BodyThe governing body of the Tribe shall be the governing body in place on the date of the enactment of this Act, or any new governing body selected under the election procedures specified in the governing documents of the Tribe. 
606.Reservation of the Tribe 
(a)In generalNotwithstanding any other provision of law, if the Tribe transfers the land described in subsection (b) and any other land within the boundaries of the City of Suffolk, the City of Chesapeake, and Isle of Wright County, Virginia, to the Secretary, the Secretary shall take such land into trust for the benefit of the Tribe. 
(b)ConstructionNo reservation or tribal lands or land taken into trust for the benefit of the Tribe shall be construed to satisfy the terms for an exception under section 20(b)(1)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)) to the prohibition on gaming on lands acquired by the Secretary in trust for the benefit of an Indian tribe after October 17, 1988, under section 20(a) of such Act (25 U.S.C. 2719(a)). 
607.Hunting, fishing, trapping, gathering, and water rightsNothing in this Act shall expand, reduce, or affect in any manner any hunting, fishing, trapping, gathering, or water rights of the Tribe and its members. 
 
